Order entered October 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00524-CV

                         BRIAN CAYCE BERTRAND, Appellant

                                             V.

                      JOHN DAVID BERTRAND, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-15646

                                         ORDER
       We GRANT appellant’s September 11, 2013 second motion to file an amended brief to

the extent that appellant shall file his amended brief on or before OCTOBER 7, 2013.

                                                    /s/   DAVID LEWIS
                                                          JUSTICE